DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2019, 6/4/2019, 8/22/2019, 1/23/2020, and 5/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (20120092612) hereafter Binder.
  	Regarding claim 1, Binder discloses a contact lens (100) comprising: three conductive coils (20) coupled to or embedded (par. [0099], lines 1-3) within the content lens (100), each conductive coil (par. [0102]) for generating an electrical signal from a time-varying electromagnetic field (par. [0102]), each conductive coil (20) defining a corresponding plane such that no two corresponding planes are parallel (fig. 1a, 2a and 4a). 
 	Regarding claim 11, Binder discloses the contact lens of claim 1, wherein two or more of the conductive coils are coupled in series (par. [0099]-[0102], fig. 1a). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C. JONES/Primary Examiner, Art Unit 2872